Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 1 of 8




               Exhibit 25
                       Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 2 of 8
                                                                                          August 4, 2020




AREAS INSPIRING MAIL                                                                                  1
                                                                        Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 3 of 8
                                                                                                                                                              First-Class Letters / Flats Composite
  97.0
  95.0
  93.0
  91.0
  89.0
  87.0
  85.0
  83.0
  81.0
  79.0
  77.0
                              Week 21

                                        Week 22

                                                    Week 23




                                                                                                        Week 28

                                                                                                                    Week 29




                                                                                                                                                                        Week 34

                                                                                                                                                                                  Week 35

                                                                                                                                                                                            Week 36




                                                                                                                                                                                                                                                Week 41

                                                                                                                                                                                                                                                          Week 42

                                                                                                                                                                                                                                                                      Week 43
          Week 19

                    Week 20




                                                              Week 24

                                                                        Week 25

                                                                                    Week 26

                                                                                              Week 27




                                                                                                                              Week 30

                                                                                                                                        Week 31

                                                                                                                                                    Week 32

                                                                                                                                                              Week 33




                                                                                                                                                                                                      Week 37

                                                                                                                                                                                                                Week 38

                                                                                                                                                                                                                          Week 39

                                                                                                                                                                                                                                      Week 40




                                                                                                                                                                                                                                                                                Week 44
          District                                WK 43            RK             QTD             RK              YTD            RK                      District                                 WK 43          RK                 QTD         RK                  YTD         RK
   Appalachian                                    84.96            41             89.11           15              92.98           5               South Jersey                                   86.99           25           88.01             28           91.82              20
   Central Pennsylvania                           72.86            63             79.47           65              90.91          42               Tennessee                                      82.48           52           85.83             43           91.47              27
   Kentuckiana                                    85.13            38             87.12           32              92.00          17               Western New York                               86.00           31           88.59             22           93.15               4
   Northern Ohio                                  68.31            65             81.17           62              91.25          34               Western Pennsylvania                           90.01            5           90.50              6           93.60               1
   Ohio Valley                                    71.08            64             80.77           63              90.35          49               Eastern                                        79.07            7           84.60              6           91.59               2
   Philadelphia Metropo                           85.68            33             86.68           36              91.23          36               National Total                                 84.23                        86.26                          90.76
  Eastern Area First Class Composite

AREAS INSPIRING MAIL
                       Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 4 of 8
                                                                First-Class Letters / Flats Composite




AREAS INSPIRING MAIL                                                                               3
                                                                        Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 5 of 8
                                                                                                                                                                                                                                    Marketing Mail
  98.0


  93.0


  88.0


  83.0


  78.0


  73.0
          Week 19

                    Week 20

                              Week 21

                                        Week 22

                                                    Week 23

                                                              Week 24

                                                                        Week 25

                                                                                    Week 26

                                                                                              Week 27

                                                                                                        Week 28

                                                                                                                    Week 29

                                                                                                                              Week 30

                                                                                                                                        Week 31

                                                                                                                                                    Week 32

                                                                                                                                                              Week 33

                                                                                                                                                                        Week 34

                                                                                                                                                                                  Week 35

                                                                                                                                                                                            Week 36

                                                                                                                                                                                                      Week 37

                                                                                                                                                                                                                Week 38

                                                                                                                                                                                                                          Week 39

                                                                                                                                                                                                                                      Week 40

                                                                                                                                                                                                                                                Week 41

                                                                                                                                                                                                                                                          Week 42

                                                                                                                                                                                                                                                                    Week 43

                                                                                                                                                                                                                                                                              Week 44
          District                                WK 43            RK             QTD             RK              YTD           RK                       District                                 WK 43          RK                 QTD         RK              YTD           RK
   Appalachian                                    92.62             5             92.34            3              94.79           3               South Jersey                                   88.90           22           91.33              7           93.37            13
   Central Pennsylvania                           72.90            60             74.74           63              90.13          41               Tennessee                                      82.06           48           82.96             45           92.35            19
   Kentuckiana                                    84.66            42             85.26           39              93.62           9               Western New York                               83.19           46           77.26             58           92.81            16
   Northern Ohio                                  63.68            63             69.63           65              92.18          21               Western Pennsylvania                           94.26            1           94.78              1           96.75             1
   Ohio Valley                                    69.38            62             75.67           61              90.99          36               Eastern                                        79.51            6           81.73              6           92.47             2
   Philadelphia Metropo                           84.91            39             82.33           49              90.48          38               National Total                                 83.10                        84.30                          90.45
  Eastern Area Marketing Mail Composite

AREAS INSPIRING MAIL
                       Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 6 of 8
                                                                                          Marketing Mail




AREAS INSPIRING MAIL                                                                                  5
                                                                         Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 7 of 8
                                                                                                                                                                                                                                                    Periodicals
  96.4
  94.8
  93.3
  91.7
  90.1
  88.6
  87.0
  85.4
  83.9
  82.3
  80.7
  79.1
  77.6
  76.0
           Week 19




                                         Week 22




                                                                         Week 25

                                                                                     Week 26



                                                                                                         Week 28

                                                                                                                     Week 29




                                                                                                                                                     Week 32




                                                                                                                                                                                   Week 35

                                                                                                                                                                                             Week 36




                                                                                                                                                                                                                           Week 39




                                                                                                                                                                                                                                                           Week 42

                                                                                                                                                                                                                                                                     Week 43
                     Week 20

                               Week 21



                                                     Week 23

                                                               Week 24




                                                                                               Week 27




                                                                                                                               Week 30

                                                                                                                                         Week 31



                                                                                                                                                               Week 33

                                                                                                                                                                         Week 34




                                                                                                                                                                                                       Week 37

                                                                                                                                                                                                                 Week 38



                                                                                                                                                                                                                                       Week 40

                                                                                                                                                                                                                                                 Week 41




                                                                                                                                                                                                                                                                               Week 44
          District                                 WK 43            RK             QTD             RK              YTD            RK                      District                                 WK 43          RK                 QTD         RK              YTD           RK
   Appalachian                                     71.94            39             85.19           17              92.28           7               South Jersey                                   79.82           21           79.42             34           89.64            19
   Central Pennsylvania                            77.58            29             78.36           37              87.83          31               Tennessee                                      83.73           13           76.82             42           84.22            40
   Kentuckiana                                     84.65            10             81.64           28              90.37          17               Western New York                               44.28           65           54.03             66           82.51            43
   Northern Ohio                                   70.70            43             77.49           41              89.44          21               Western Pennsylvania                           88.25            5           91.44              4           94.14             1
   Ohio Valley                                     79.33            23             82.24           26              88.02          30               Eastern                                        77.47            2           77.98              3           87.84             2
   Philadelphia Metropo                            73.71            36             69.63           52              84.08          41               National Total                                 72.46                        76.91                          84.81
  Eastern Area Periodicals (Destination Entry)

AREAS INSPIRING MAIL                                                                                                                                                                                                                                                                     6
                       Case 1:20-cv-02340-EGS Document 12-28 Filed 09/02/20 Page 8 of 8
                                                                                          Periodicals




AREAS INSPIRING MAIL                                                                               7
